DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive. Regarding the newly submitted drawings, applicant’s amendment to the drawings does not show what kind of sensors are being used, nor how or where they are physically attached to the luggage rack. The sensors (104) are just oval shaped white areas on a black line (101). No one call tell what these white ovals actually are, or what their attachment point physically looks like1. 
Regarding the amendment to the written description, the new title is acceptable, but applicant’s argument about the adequacy of the written description is unpersuasive, as the paragraph referred to by the applicant, namely paragraph 0029, says nothing about what the weight sensors are, or how they are physically attached to the luggage rack2.
Applicant’s arguments regarding the rejection under section 103 is unpersuasive. First of all, applicant’s unsupported statement that, “all elements must be found in a single prior art cited [reference] for rejecting the claim” contradicts existing law. It is black letter law that an obvious-type rejection under section 103 is based on the prior art when viewed as a whole, rather than upon a single reference. Changing the word “comprising” to “consisting” does not change an obviousness type analysis. See MPEP §§ 2111.03 & 2142.
Furthermore, applicant’s remark about the “bow spring” is not understood, as this term does not seem to appear in either the claims or the written description. Even if this term could be found somewhere in the written description, it is black letter law that limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the sensors, or how these sensors are physically attached to the physical structure in order to measure weight. The drawings are in schematic form only, and it is unclear from the drawings exactly how the physical luggage rack is supposed to be modified in order to sense weight. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as
failing to comply with the written description requirement. The claim(s) contains subject matter which
was not described in the specification in such a way as to reasonably convey to one skilled in the
relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the
inventor(s), at the time the application was filed, had possession of the claimed invention. The written
description does not explain what the “sensors 104” are, nor how they are affixed to the luggage rack in
order to measure weight. The drawings are in schematic form only, and it is unclear from either the
drawings or the written description exactly how a conventional, physical luggage rack is supposed to be
modified in order to be able to sense weight as claimed.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jewett et al (US PGPub
# 2008/0035391) in view of Felsenthal (US # D451,304) and Adrezin et al (US #5,511,571). With respect
to claim 1, the Jewett reference discloses a luggage rack for weighing luggage (Title), the luggage rack
consisting of: a first rail and a second rail (unlabeled: see Fig. 2); the first rail having a first leg (108A) and a second leg (108C) wherein the first leg of the first rail being coupled to a first end of the first rail (Figs. 1 & 2), and wherein the second leg of the first rail being coupled to a second end of the first rail (Figs. 1 & 2); the second rail having a first leg (108B) and a second leg (108D) wherein the first leg of the second
rail being coupled to a first end of the second rail, and wherein the second leg of the second rail being
coupled to a second end of the second rail (¶ 0040); and a plurality of sensors, the plurality of sensors
being coupled to the first rail an coupled to the second rail (40042-0045), and wherein the plurality
of sensors being communicatively coupled to a display (element 114: see ¶ 0043).
	It is  noted that the luggage rack of Jewett does not show “a plurality of straps” extending
between the side rails, as the supporting surface for the piece of luggage, as Jewett discloses a
solid platform (4162) instead, but it was more common in folding luggage racks of this sort to use a
plurality of flexible straps as the luggage supporting surface, instead, as shown by the example of the
Felsenthal reference (see Figs. 1, 4, 5, & 6). The Jewett replaced the conventional flexible straps of a conventional luggage rack with an electronic bathroom scale in a rigid housing (102) placed across
the two side rails to replace the traditional straps in order to enable the luggage rack ta measure weight.
However, it was well known to adhere electronic strain gages directly to a structural element of any
given tubular frame to measure weight supported by said frame, as shown by the example of the
Adrezin reference, which shows strain gages attached to the legs of a metal walker to measure the
stresses that the walker is subject to while being used as a measurement of a patient's weight, among
other things (Col. 3, ll. 7-20: Col. 4, ll. 4-53: Col. 6, ll. 20-66). Since one could obviously measure the
weight being supported on a standard luggage rack simply by placing strain gages an the legs or rails, or
both, of the tubular frame of the luggage rack as suggested by Adrezin (the tubular frame shown in
Adrezin is a walker or a cane, but the general physical principle of measuring weight supported by a
frame by simply attaching strain gages to said frame is well known), then it would have been obvious ta
the ordinary practioner ta modify a conventional folding luggage rack by attaching strain gages directly
to the frame, thus negating the need for the solid weighing platform (102) shown in Jewett; obviously
using conventional flexible straps as the luggage supporting platform of Jewett would make the device
lighter and easier to fold and store, and attaching strain gages directly to the frame, instead of using a
bulky scale and solid platform as the weighing mechanism, would have been an obvious design choice
that would have made the overall luggage rack simpler and easier to manufacture, with fewer parts.
	With respect to claims 2-4, although none of the references cited give the exact dimensions of
the luggage rack, it would have been obvious to make the luggage rack of Jewett ta the standard
dimensions of a conventional luggage rack.
	With respect to claims 5-7, the Jewett reference mentions manufacturing the luggage rack from various materials, including a metal such as aluminum, and/or wood (¶ 0041), and it would have been an aesthetic design choice to use a combination of metal and wood.
	With respect to claim 8, the display of Jewett is an LED display (¶ 0043).
	With respect to claim 9, the legs of the luggage rack of Jewett is angled, but it was a known
design choice to make luggage racks with legs angled at 90 degrees with respect to the floor, and it
would have been obvious to the ordinary practioner to adhere electronic strain gages to the frame of a
straight legged luggage rack just as it would have been obvious to the ordinary practioner to place
electronic strain gages to a luggage rack with angled legs.
	With respect to claim 10, the legs of the Jewett rack are angled (Fig. 1).
	With respect to claims 11 & 12, obviously the luggage rack of Jewett has all of the parts of a
conventional luggage rack.
	Claim 13 simply repeats the limitations already listed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/              Primary Examiner, Art Unit 2856                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Figures 9-12 of US PGPub # 2022/0221331 (Smith et al.) to see an example of acceptable drawings.
        2 See paragraphs # 0048, 0050, & 0053 of US PG Pub # 2022/0221331 (Smith et al.) to see an example of an acceptable written description.